PER CURIAM.
With respect to the points on appeal urged by appellant, it appears that each involves either the trial court’s interpretation of relevant provisions of the consent judgment entered into by the parties or whether there exists competent substantial evidence to support the trial court’s factual findings.
The cross-appeal challenges the trial court’s interpretation of the penalty provision contained in the above-mentioned consent judgment.
A painstaking review of the record on appeal persuades us that there is competent substantial evidence to support both the factual findings of the trial court and, further, that the trial court’s interpretation of contested provisions of the consent judgment was not unreasonable.
Accordingly, we affirm on all points appealed or cross-appealed.
BOOTH, SMITH and MINER, JJ., concur.